July 30, 1959


Honorable Robert S. Calvert
Comptroller of Public Accounts
Austin, Texas
                                        Opinion No. W-676

                                        Fk:   Authority of the Comptroller
                                              to pay accounts for salaries,
                                              office rent, etc. of the
                                              Texas Industrial Commission
                                              incurred between May 31, 19%
Dear Mr. Calvert:                             and June 22, 1959.

       Your request for our opinion relating to the captioned matter reads
es follows:

            'The 55th Legislature in Senate Bill 484 created
            a Texas Industrial Commission Special Fund in the
            State Treasury and.Appropriated the money placed
            in this fund for the use of the Commission. This
            appropriation expired on May 30, 1959.

            "The 56th Legislature, first called session, in
            Senate Bill No. 10 has appropriated the money now
            in the f&i.   This bill was signed by the Governor
            on June 22, 1959.

            "I have now been presented with accounts for
            salaries, office rent, and etc., which was incurred
            between May 3l,and June 22, a time for which no
            Appropriation of the fund was in existence.

            "Please advise your opinion as to the payment of the
            accounts inmrred during the period of time for
            which no Appropriation was evailable?"

       Section 56 of Article XVI Texas Constitution was emended at the Gener-
al Election in 1958 so as to read as follows:
Hon. Robert S. Calvert, page 2 (w-676)



            "The Legislature of the State of Texas shell have
            the power to appropriate money and establish the
            procedure necessary to expend such money for the
            purpose of developing information about the his-
            torical, natural, agricultural, industrial, eduoa-
            tional, marketing, recreational and living resources
            of Texas, and for the purpose of informing persons
            and corporations of other states through adver-
            tising in periodicals having natural circulation,
            and the dissemination of factural information about
            the advantages and economic resources offered by the
            State of Texas; . . .'I

       The 55th Legislature enacted Senate Bill 484, Chapter 319, which
is codified es Article 519@, Vernon's Civil Statutes, which provides:

            "In addition to its other duties, the State Indus-
            trial Commission is hereby authorized to plan, organize
            and operate a program for attracting and locating new
            industries in the State of Texas; provided, however,
            that no state fmds shall be used for this purpose.
            The Commission may accept contributions for such pur-
            pose, all of which shall be deposited in the State
            Treasury in e special fund to be known as the 'State
            Industrial Commission Fund,' and such sums are hereby
            appropriated to the Commission for the purposes of this
            article."

The appropriation contained in Article   5190$ supra, expired May 30, 1959.

       Section 1 of Senate Bill 10, was approved by the Governor on June 22,
1959 and states:

            %ection 1. There is hereby appropriated to the Texas
            Industrial Cosunissionout of the Special Revenue Fund
            Created by Senate Bill No. 484, Chapter 319, Acts of
            the 55th Legislature, Regular Session, further known es
            the Texas Industrial Commission Special Fund, the un-
            expended and unobligated balance of the appropriation
            necessary to supplement the provisions for appropriation
            made for the said Texas Industrial Commission by the 55th
            Legislature, Regular Session. Said appropriation shell
            be for the remainder of the present fiscal year beginning
            May 30, 1959, and ending August 31, 1959."
Hon. Robert S. Calvert, page 3 (WW-676)



         The only constitution.alprovision that bears upon your question
is Section   44 of Article III of the Texas Constitution which provides:

              "Sec. 44. The Legislature shall provide by law for
              the ccrmpensationof all officers,,servants, agents
              and public contractors, not provided for in this
              Constitution, but shell not grant extra counpensation
              to any officer, agent, servant, or public contractors,
              after such public service shall have been performed
              or contract entered into, for the perfonaance of the
              same; nor grant, by appropriation or otherwise, any
              amount of money out of the Treasury of the 'State,to
              any individual, on a claim, real or pretended, when
              the sane shall not have been provided for by pre-existing
              law; nor employ any one in the name of the State, unless
              authorized by pre-existing law."

       It is our opinion that Section 56 of Article XVI m,     together
with the enabling act, Article 51905,constitutes pre-existing law,
which would authorize you to pay these accounts, if in fact the accounts
for salaries, office rent, etc., were incurred by the Texas Industrial
Commission in planning, organlxing or operating a prograzefor attracting
and locating new industries in the State of Texas, We are en0108ing
Attorney General's Opinion V-113, which fully discusses the legs1 prin-
ciples involved and which is in full accord with this opinion.



                    Y   The acccountofar salaries, office rent, etc.,
                        incurred by the Texas Industrial Commission
                        during the period from May 30, 1959 through
                        June 22, 1959 can be paid by the Cotiptroller
                        by virtue of the appropriation contained in
                        Senate Bill No. 10 if such expenses were in-
                        curre& in planning, organizing or operating
                        e program for attracting and locating new
                        industries in the State of Texas.

                                            Yours very truly,

                                            YILLWIISOR
                                            Attorney General of Texas




                                              Assistant Attorney   General
JCS:me
                                         ’   .




Hon. Robert S. Calvert, page 4 (w-676)



APPROVED:

OPINION C-EE
George P. Blackburn, Chainnan

J. Milton Richardson
Linward Shivers
Jack Goodman
Robert T. Lewis

REm     FOR THE AlT0RNEY GENlmAL
BYI W. V. Geppert